UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2362



DENISE J. LECLAIR,

                                              Plaintiff - Appellant,

          versus


SHERMAN B. LUBMAN, Trustee,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-71-3, BK-98-35239-T)


Submitted:   February 21, 2002              Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise J. LeClair, Appellant Pro Se.    Kevin Allan Lake, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denise J. LeClair appeals from the district court’s order

affirming the bankruptcy court’s order authorizing the bankruptcy

trustee to execute a deed.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See LeClair

v. Lubman, Nos. CA-01-71-3; BK-98-35239-T (E.D. Va. Oct. 29, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2